DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I claims 1-15 in the reply filed on November 21, 2022 is acknowledged. Applicant cancelled the non-elected claimed in the most recent amendment filed November 21, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-8, 10, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0331711 to Blezard et al., hereinafter referred to as Blezard, in view of CN 106343001 to Huang (Huang) see English language translation provided herewith.
In reference to claims 1, 6, 7, 8, and 15, Blezard and Huang disclose the claimed invention.
Blezard discloses a method of making a refrigeration pack (see figure 7), the method comprising:
providing a pumpable slurry (flowable PCM) comprising a frozen component and a liquid component (slurry ice as described in [0040]),
providing a refrigeration pack housing (bladder 10) ; and,
providing the pumpable slurry to the refrigeration pack housing [0040].
Blezard fails to explicitly disclose providing within the pumpable slurry a thickening agent (superabsorbent polymer) to absorb some of the liquid component of the pumpable slurry, and to increase a viscosity of the pumpable slurry. 
Huang teaches that in the art of fast cooling with ice, that it is a known method to include a thickening agent (sodium polyacrylate which is a super absorbent polymer) with an ice slurry to prolong the cooling period of ice, see underlined section of page 2 of the English language translation. Thus, Huang teaches that in the art of fast cooling with brine ice, that sodium polyacrylate (thickening agent) is a material known to be suitable for the intended purpose of utilization of a PCM during cargo shipping.  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the method of Blezard such that the pumpable slurry was provided with a thickening agent (sodium polyacrylate which is a super absorbent polymer) which would inherently absorb some of the liquid component of the pumpable slurry, and inherently increase a viscosity of the pumpable slurry to prolong the use of the ice, since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. See MPEP 2144.07. 	Note when Sodium polyacrylate is used as a thickener, since sodium polyacrylate is a super absorbent polymer, claims 6-8 are met.
With respect to claim 15 the method of transporting the plurality of refrigeration packs to a customer is inferred by the disclosure of a shipper. Further, Applicant discloses no additional steps or structure than what is disclosed by Blezard as modified to perform the claimed method. See [0046] of Applicant’s originally filed specification where Applicant discloses that that handling the packs such that at least a portion of the frozen component of the pumpable slurry is maintained can be achieved by storing the plurality of refrigeration packs in an insulated environment, such as a cooler, or an extruded polystyrene container to reduce heat transfer from the environment to the plurality of refrigeration pack. Since Blezard also stores the packs (10) in an insulated environment (18), it can be assumed that the devices of the prior art will inherently perform the claimed process, see MPEP 2112.02, Process Claims.
	
In reference to claim 2, Blezard and Huang disclose the claimed invention.
Blezard implicitly discloses the refrigeration pack housing (10) is flexible, such that the refrigeration pack comprising the pumpable slurry, the thickening agent and the refrigeration pack housing is flexible. Although Blezard does not explicitly disclose the bladder is flexible, one skilled in the art would infer from the disclosure that the housing is flexible. Such implicit teaching are descriptions of the housing as a bladder which implies a flexible sack, disclosure of the housing being made from overlaid polyethylene sheets which are known to be flexible, the disclosure of a cross shaped bladder that fits around multiple sides of the container, and the disclosure of a “more rigid” embodiment all imply that at least one embodiment of the housing is made from a flexible material.
In reference to claim 3, Blezard and Huang disclose the claimed invention.
Blezard discloses providing the refrigeration pack (10) to an insulated storage container (18) without freezing the pumpable slurry and the thickening agent within the refrigeration pack housing [0038].
In reference to claim 10, Blezard and Huang disclose the claimed invention.
Blezard as modified fails to disclose providing the thickening agent within the pumpable slurry comprises first providing the frozen component and the liquid component, and then adding the thickening agent to at least the liquid component of the pumpable slurry. Note Huang teaches that when adding the thickener that this step is added before the freezing step. Accordingly, the difference between the prior art and Applicant’s claimed invention is simply changing the sequence of adding the ingredients of the PCM. Since there is no evidence of record that changing the order of the mixing ingredients produces any new or unexpected results it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the method of Bleard and Huang such that the order of mixing was altered such that providing the thickening agent within the pumpable slurry comprises first providing the frozen component and the liquid component, and then adding the thickening agent to at least the liquid component of the pumpable slurry since it has been held that selection of any order of mixing ingredients is prima facie obvious, see MPEP 2144.04(IV)(C).
In reference to claim 11, Blezard and Huang disclose the claimed invention.
Huang discloses the frozen component is ice and the liquid component is water, and providing the frozen component and the liquid component comprises cooling water to its freezing temperature, see underlined portion of page 2.
In reference to claim 13, Blezard and Huang disclose the claimed invention.
Blezard as modified fails to disclose providing the thickening agent within the pumpable slurry by providing the thickening agent to the refrigeration pack housing. Note that Huang adds the thickening agent before providing the slurry to the pack. Accordingly, the difference between the prior art and Applicant’s claimed invention is simply changing the sequence of adding the ingredients the thickening agent. Since there is no evidence of record that changing the order of adding the thickening agent produces any new or unexpected results, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the method of Bleard and Huang such that the order of mixing was altered such that providing the thickening agent within the pumpable slurry by providing the thickening agent to the refrigeration pack housing, since it has been held that selection of any order of mixing ingredients is prima facie obvious, and selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, see MPEP 2144.04(IV)(C). 
In reference to claim 14, Blezard, and Huang, disclose the claimed invention.
Note that sodium polyacrylate is a substance that will inherently absorb a weight of the liquid component of at least 30 times the weight of the thickening agent. Thus when using sodium polyacrylate as modified supra, the combination would result in the claimed method.

Claims 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Blezard and Huang as applied supra, and in further view of US 2019/0024960 to Hirokane et al., hereinafter referred to as Hirokane.
In reference to claims 4 and 5, Blezard, Huang, and Hirokane disclose the claimed invention.
Blezard as modified supra fails to disclose providing a freeze suppressant (ethylene glycol or propylene glycol) within the pumpable slurry to reduce the freezing temperature of the pumpable slurry below 0C.
However Hirokane teaches that in the art of pumpable slurries, that it is a known method to provide a freeze suppressant (ethylene glycol) [0035] to adjust the desired solidifying point. This is strong evidence that modifying  Blezard as claimed would produce predictable result (e.g. adjust the solidifying point as desired). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Blezard by Hirokane such that the pumpable slurry included ethylene glycol as a freeze suppressant within the pumpable slurry to reduce the freezing temperature of the pumpable slurry below 0C, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of achieving a desirable solidification point.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Blezard and Huang as applied supra, and in further view of US 2015/0166244 to Wood et al., hereinafter referred to as Wood.
In reference to claim 9, Blezard, Huang, and Wood disclose the claimed invention.
Blezard fails to explicitly disclose freezing the pumpable slurry within the refrigeration pack housing.
However Wood teaches that it is a known method to reuse and recondition (i.e. freeze) PCM panels [0099]. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the method of Blezard by Wood such that the pumpable slurry was frozen within the refrigeration pack housing (during reconditioning) since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of reusing the bladders.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Blezard and Huang as applied supra, and in further view of CN 107936928 to Wang et al., (Wang) see English language translation provided herewith.
In reference to claim 12, Blezard, Huang, and Wang disclose the claimed invention.
Blezard as modified fails to disclose even when the frozen component is entirely melted, the viscosity of the pumpable slurry is a minimum of 20,000 cP. However, Wang teaches that in the art of thermal cooling gels including thickening agents, that changing the viscosity of the gel is a results effective variable in that it achieves a recognized result. See underlined portion of page 3 of the English language translation where Wang teaches that the viscosity of the gel affects the problem of leaking. It would have been obvious to one having ordinary skill in the art at the time the invention was made to select an optimum viscosity of the cooling gel when the frozen component is entirely melted such that the viscosity of the pumpable slurry is a minimum of 20,000 cP , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art, see MPEP 2144.05 (II).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSEY D BAUER/            Primary Examiner, Art Unit 3763